Hughes, J., (after stating the facts). It will be seen from the evidence in this case that, at the time this cause was tried, the Ouita Coal Company had a lease on the coal mines to which the railway company condemned the right of way, and that the lease had twelve years to run. It will be observed also that the value of the land taken was only thirty dollars, and that the damages above this amount were for alleged injury to the mines. The lessees were not made parties to the proceeding, though they ought to have been. It will also be perceived that the evidence was directed to the damage done to the leasehold estate, as well as to the reversion, and that the jury gave damages in the largest possible amount that could have been given for the damages to the entire estate. This was error. No damages to the leasehold estate should have been allowed to be shown, or awarded to the appellees in this action. They are not entitled to recover for damages to the leasehold estate, but only for damages to the reversion, after the determination of that estate. The instruction given by the court is erroneous, being calculated to mislead the jury, and to leave it in doubt whether the court meant that they were at liberty to give the appellees damages for the injury to the whole estate, including the leasehold, or for injury to the reversion only. It is easy to perceive that there would be a great difference in the amount of damages, for an injury to the reversion and the leasehold and reversion. Admissibility of opmexp^t?011’ There was error also- in admitting the testimony of West, which was only the opinion of a non-expert, whose testimony shows that he was guessing merely at what he testified to, and that his opinion was based upon hearsay, and that he really knew nothing about what he was testifying. For the errors indicated, the judgment is reversed, and cause is remanded for a new trial.